Appeal by the defendant from a judgment of the Supreme Court, Kings County (Lombardo, J.), rendered April 4, 1988, convicting him of criminal possession of a weapon in the second degree, criminal possession of a weapon in the fourth degree (three counts), and reckless endangerment in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that the verdict sheet submitted to the jury was improper is unpreserved for appellate review (see, People v Lassiter, 161 AD2d 669; People v Edwards, 160 AD2d 720; People v Lugo, 150 AD2d 502), and we decline to reach the issue in the exercise of our interest of justice jurisdiction in light of the overwhelming evidence of guilt (see, People v Howard, 153 AD2d 903, 905; People v Lugo, supra; cf., People v McKenzie, 148 AD2d 472, 473).
We have reviewed the defendant’s remaining contentions, including his argument that the sentence was excessive, and find them to be without merit (see, Penal Law § 70.04). Thompson, J. P., Sullivan, Harwood and Miller, JJ., concur.